

114 S2223 RS: Black Hills National Cemetery Boundary Expansion Act
U.S. Senate
2015-10-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 598114th CONGRESS2d SessionS. 2223[Report No. 114–325]IN THE SENATE OF THE UNITED STATESOctober 29, 2015Mr. Thune (for himself, Mr. Rounds, and Mr. Enzi) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesSeptember 6, 2016Reported by Ms. Murkowski, with an amendmentOmit the part struck throughA BILLTo transfer administrative jurisdiction over certain Bureau of Land Management land from the
			 Secretary of the Interior to the Secretary of Veterans Affairs for
			 inclusion in the Black Hills National Cemetery, and for other purposes.
	
 1.Short titleThis Act may be cited as the Black Hills National Cemetery Boundary Expansion Act.
 2.DefinitionsIn this Act: (1)CemeteryThe term Cemetery means the Black Hills National Cemetery in Sturgis, South Dakota.
 (2)Federal landThe term Federal land means the approximately 200 acres of Bureau of Land Management land adjacent to the Cemetery, generally depicted as Proposed National Cemetery Expansion on the map entitled Proposed Expansion of Black Hills National Cemetery-South Dakota and dated September 28, 2015.
 (3)SecretaryThe term Secretary means the Secretary of the Interior. 3.Transfer and withdrawal of Bureau of Land Management land for Cemetery use (a)Transfer of administrative jurisdiction (1)In generalSubject to valid existing rights, administrative jurisdiction over the Federal land is transferred from the Secretary to the Secretary of Veterans Affairs for use as a national cemetery in accordance with chapter 24 of title 38, United States Code.
				(2)Legal descriptions
 (A)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall publish in the Federal Register a notice containing a legal description of the Federal land.
 (B)EffectA legal description published under subparagraph (A) shall have the same force and effect as if included in this Act, except that the Secretary may correct any clerical and typographical errors in the legal description.
 (C)AvailabilityCopies of the legal description published under subparagraph (A) shall be available for public inspection in the appropriate offices of—
 (i)the Bureau of Land Management; and (ii)the National Cemetery Administration.
 (D)CostsThe Secretary of Veterans Affairs shall reimburse the Secretary for the costs incurred by the Secretary in carrying out this paragraph, including the costs of any surveys and other reasonable costs.
 (b)WithdrawalSubject to valid existing rights, for any period during which the Federal land is under the administrative jurisdiction of the Secretary of Veterans Affairs, the Federal land—
 (1)is withdrawn from all forms of appropriation under the public land laws, including the mining laws, the mineral leasing laws, and the geothermal leasing laws; and
 (2)shall be treated as property as defined under section 102(9) of title 40, United States Code. (c)Boundary modificationThe boundary of the Cemetery is modified to include the Federal land.
 (d)Modification of public land orderPublic Land Order 2112, dated June 6, 1960 (25 Fed. Reg. 5243), is modified to exclude the Federal land.
			4.Subsequent transfer of administrative jurisdiction
 (a)NoticeOn a determination by the Secretary of Veterans Affairs that all or a portion of the Federal land is not being used for purposes of the Cemetery, the Secretary of Veterans Affairs shall notify the Secretary of the determination.
 (b)Transfer of administrative jurisdictionSubject to subsections (c) and (d), the Secretary of Veterans Affairs shall transfer to the Secretary administrative jurisdiction over the Federal land subject to a notice under subsection (a).
 (c)DecontaminatonThe Secretary of Veterans Affairs shall be responsible for the costs of any decontamination of the Federal land subject to a notice under subsection (a) that the Secretary determines to be necessary for the Federal land to be restored to public land status.
 (d)Restoration to public land statusThe Federal land subject to a notice under subsection (a) shall only be restored to public land status on—
 (1)acceptance by the Secretary of the Federal land subject to the notice; and (2)a determination by the Secretary that the Federal land subject to the notice is suitable for—
 (A)restoration to public land status; and (B)the operation of one or more of the public land laws with respect to the Federal land.
 (e)OrderIf the Secretary accepts the Federal land under subsection (d)(1) and makes a determination of suitability under subsection (d)(2), the Secretary may—
 (1)open the accepted Federal land to operation of 1 or more of the public land laws; and (2)issue an order to carry out the opening authorized under paragraph (1).September 6, 2016Reported with an amendment